
	
		I
		111th CONGRESS
		1st Session
		H. R. 2444
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to make the
		  funding available for carrying out section 140 of title 23 mandatory instead of
		  discretionary.
	
	
		1.Funding for nondiscrimination
			 provisionsThe last sentence
			 of section 140(b) of title 23, United States Code, is amended—
			(1)by striking
			 not to exceed;
			(2)by striking
			 may be and inserting shall be; and
			(3)by striking
			 upon request of the State transportation department to the
			 Secretary.
			
